*182On Motions for New Trial, Reconsideration, Clarification, and/or Amendment of Judgment:
Six parties moved for new trial, reconsideration, clarification, and/or amendment of the judgment in these consolidated cases. The Tuiteleleapaga motion was heard on November 29, 1990. The Willis/Va, Diocese, Taeleifi, and Iuli motions were heard on December 5, 1990. The hearing on the Le‘oso motion was postponed, by stipulation among the three parties affected by that motion, until an unspecified date in January 1991.
The assignments of error have overwhelmingly to do with our findings of fact. We reiterate these findings for the reasons stated in our original opinion and for such additional reasons as were stated from the bench in the November 29 and December 5 hearings, with the following exceptions:
1) The small section of the old registered survey of Mrs. Thomas Meredith, which is east of the present road and outside the recent Puletu survey, belongs to Tuiteleleapaga. Although we are bound by law to find that this section did belong to Mrs. Thomas Meredith at the time it was registered, it was not claimed by Puletu Meredith, and no other heir of Mrs. Thomas Meredith appeared to present evidence of occupation by Meredith heirs. There was, however, credible evidence of continuous occupation under a claim of right by Tuiteleleapaga family members since before 1962, the applicable date for adverse possession. (This section has been marked in red as "P-5" on the copy of Exhibit 21 on display in the Clerk’s office.)
2) Edward Ripley was not "a foreigner married to a member of the Leoso family," as we stated on page 10 of our original opinion. He was part Samoan, the son of a papalagi man and a Samoan woman, and according to counsel for the Ripley and Le‘oso families, Edward himself was a blood member of the Le‘oso family through his mother. (This correction tends to strengthen the inference we drew from the relationship of Ripley to the Le‘oso family, which is that the designation "Le‘oso" as the northern neighbor on the 1915 Uo survey can be read to apply to the tract later registered as individual property of Edward Ripley as well as to the adjoining tract claimed by the Le‘oso family.)
We also offer the following "clarifications" or additional observations:
*1831) Counsel for the Willis/Va plaintiffs suggests that all the land within the massive survey offered for registration by Tony Willis in LT No. 45-82, and not proved to be the property of any other party, must be registered as the land of the heirs of Va. Contrary to plainf'ffs’ argument, this has never been held to be required by the registration statute. Although it is true that an offer of registration to which no one objects is automatically registered as the property of the claimant, the situation changes dramatically when there are objections and these objections give rise to a court case. The court listens to the evidence from all parties and gives judgment in accordance with the evidence. In general, each party presents at least some credible evidence to support its claim and the Court decides in favor of the party whose evidence is most convincing. If, however, no party meets even this minimal burden, "the action should be dismissed without prejudice to the rights of either party." Tuia v. Salave'a, 3 A.S.R.2d 1, 3 (1986).
Because plaintiffs press this point, we find it necessary to state explicitly what we said between the lines in our original opinion: the testimony that the Va heirs, after being awarded only a one-third interest in the back half of "the flat land" within this valley in 1906 and 1918, nevertheless proceeded to occupy and cultivate the extensive slopes surrounding the valley on the east, west, and north, was not credible. There was, on the other hand, credible evidence of historic occupation of areas within these slopes by Taeleifi, Tuiteleleapaga, Avegalio, and other families, including most of the families whose names are inscribed in these areas on the original 1906 Talamaivao survey. For the most part, however, these families did not survey their claims on the slopes, except those immediately adjoining the flat land. We therefore find the evidence insufficient to support a judgment that particular areas on the surrounding slopes belong to particular parties, except as detailed in our original opinion. The evidence offered by the various objectors and intervenors was, however, more than sufficient to defeat any claim by the Willis/Va plaintiffs with respect to the surrounding slopes.
2) As the Willis/Va plaintiffs point out, there is only one western tributary stream within this valley. The testimony of the witness Fai‘ivae in the 1906 case, whom we found to have been apparently disinterested with respect to this area, was that this western stream formed the western boundary of the "flat land" comprising Legaoa. For most of its course the stream is in fact within a few feet one way or the other of the western edge of the flat land. It has long been recognized as the western boundary by all parties other than the Va heirs, including the Va heirs’ cotenant, To‘omata, who seems to have been the principal *184occupant of fee area just to fee east of fee stream. In any event, the best evidence is that fee area west of fee stream has been occupied by its present occupants since well before 1962, fee applicable date for adverse possession.
Oddly, plaintiffs do seem to recognize fee western stream as their western boundary in fee mountainous area to the north — the area still claimed by plaintiffs despite the contrary findings and conclusions in Leuma v. Willis, 1 A.S.R.2d 43 (1980), which they are collaterally estopped to deny — bat cease to recognize fee stream as a boundary once it descends into fee fiat land. This is exactly fee opposite of what fee quoted 1906 testimony said and of what the evidence of occupation tends to show.
3) Both Sa‘a and fee Diocese recognize feat fee boundary between them is fee center line of a stream. The court reaffirms this understanding. Each party should check its survey to malee sure that it conforms exactly to this boundary.
4) As has been frequently observed by Taeleifi Mane, who is representing fee Taeleifi family pro se in this proceeding, fee land "Tiafau" held to be the property of fee Tuiteleleapaga family is not all the land called "Tiafau" in this area. Taeleifi also owns land called Tiafau. (It appears that in 1906 Avegalio may also have claimed some land called Tiafau; this land may or may not be fee same as the land the Avegalio family now calls "Laloafu" ("below fee waterfall").
5) The parties who were held to own land within fee survey offered for registration in LT No. 45-82 and who were either claimants or objectors in feat case will be entitled to have these lands registered when this judgment becomes final. Hie LT No. 45-82 survey includes all fee land adjudicated to be fee property of fee various parties in these cases, with the following exceptions: (1) fee Tuiteleleapaga land called "Punaloa"; (2) fee small strips of land adjacent to fee Meredith survey held to be fee land of Puleta; (3) all but fee northernmost tip of fee land held to belong to Suafo‘a; and (4) some areas along fee southern and eastern boundaries of fee southern Su‘a survey ("Solo"). See "Court’s Illustration of Decision," fee composite map we composed from a copy of Plaintiffs’ Exhibit 1.
Although fee four areas outside fee survey feat was offered for registration in LT No. 45-82 may not be registered until their owners have complied wife fee statutory requirements set forth in A.S.C.A. § *18537.0101 et seq., our decision with respect to ownership of these four parcels is binding on all parties to these consolidated cases. All parties to these cases are therefore estopped from objecting to an offer of registration of any of these four tracts by the party held to be its owner. Because everyone in the neighborhood seems to be a party to these cases, registration should be a relatively simple matter.
The Meredith, Uo, Ripley, and Diocese tracts are also wholly or partly outside the original survey that was offered for registration in LT No. 45-82. Because these tracts have already been legally registered, however, there is no need for their owners to re-register them. Resurveys consistent with this opinion may, of course, be added to the appropriate files in the Territorial Registrar’s Office consistent with the rules governing that office. The Court is willing to certify such resurveys as complying with the Court’s decision, upon proper showing made pursuant to a post-trial motion.
6) Finally, the Court reiterates its warning to Iuli, Tuiteleleapaga, Avegalio, Su‘a, and Olo that their surveys are apparently in need of minor correction to eliminate unintended overlaps with neighboring landowners. The northern Iuli survey map seems to place the tract about 200 feet south of its actual location on the ground. The Avegalio, Tuiteleleapaga, Su‘a, and Olo surveys, all in the northern part of the land involved in this case, show far smaller overlaps with neighboring surveys. These problems apparently have nothing to do with the pins, etc., actually placed in the ground by the surveyors, which appear to be where the neighboring landowners have agreed that they should be. Rather, slight errors appear to have been made in the calculation of the point of beginning (P.O.B.) co-ordinates or in one or more of the bounds or angles copied onto the survey maps. These surveys should not be registered until the problems have been corrected. Again, the Court will certify compliance with its decision upon a proper showing.

Conclusion

The motions for reconsideration, new trial, clarification, and/or amendment of judgment (except the motion by Le‘oso) are in all other respects denied. The parties whose motions have been denied, in whole or in part, have ten days from today to file any notice of appeal. See A.S.C.A. § 43.0802(b).
*186The judgment originally entered in these consolidated cases will be modified by the addition of parcel "P-5", as described above, to the land awarded to Tuiteleleapaga.
The judgment may be further amended at a later date insofar as is consistent with our decision on the pending motion for new trial by Le‘oso.
It is so ordered.